Case 1:21-mc-00501-PGG Document 5-7 Filed 06/30/21 Page 1 of 6




                        Exhibit G
                                                           RAK001949
                       Case 1:21-mc-00501-PGG Document 5-7 Filed 06/30/21 Page 2 of 6



Nick del Ross.

From:                                  Gerrard, Neil <Neil.Gerrard@dechert.com>
Sent:                                  Monday, August 15, 2016 8:11 AM
To:                                    Nick del Rosso
Subject:                               Re: FA.


Okay, thanks. No idea why he says it emanates from the UAE. I will ask.

Sent from my iPhone

On 15 Aug 2016, at 12:25 pm, Nick del Rosso <ndr@vitalmanage.com> wrote:

           Hi Neil

        Ok - following up on our last conversation regarding Stewart's findings I instructed NTI to search and
        recover what may be on them; that's underway and I'm sure they'll try to analyze where the sites came
        from.

           If Stewart can provide you the site addresses he is finding we may be able to avoid duplicating efforts.
           How does he know it was set up in the UAE?

           I expect we'll get initial results this week.

        Travel well.

        Nick del Rosso
        VMS, Inc.
        +1-704-533-3312

        On Aug 15, 2016, at 6:47 AM, Gerrard, Neil <Neil.Gerrard@dechert.com> wrote:

                     Nick,

                     I've had another call from Stuart who confirms again that there is a website on FA. He
                     seems to think it's been generated from a UAE source. I've asked for details. He said he
                     would try and get them to me. Can you undertake a search for it?

                     Neil.




                     Neil Gerrard
                     Partner

                     Dechert ILP
                     +44 20 7184 7672 Direct
                     +44 7506 910 526 Mobile


                                                                 1
                                                        RAK001949
                  Case 1:21-mc-00501-PGG Document 5-7 Filed 06/30/21 Page 3 of 6


                +44 2071847000 Main
                dechert.com

                This e-mail is from Dechert IIP, a law firm, and may contain information that is
                confidential or privileged. If you are not the intended recipient, please delete the e-mail
                and any attachments, and notify the sender. Dechert LLP is a limited liability partnership
                registered in England & Wales (Registered No. 00306029} and is authorised and
                regulated by the Solicitors Regulation Authority. A list of names of the members of
                Dechert LLP (who are solicitors or registered foreign lawyers) is available for inspection
                at its registered office, 16٥ Queen Victoria street, London EC4V 4QQ.


This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If you. are not
the intended recipient, please delete the e-mail and any attachments, and noti'fy the sender. Dechert LIP is a limited
liability partnership registered in England & Wales (Registered No. OC306029) and is authorised and regulated by the
Solicitors Regulation Authority. A list of names of the members of Dechert LLP (who are solicitors or registered foreign
lawyers) is available for inspection at its registered office, 160 Queen Victoria street, London EC4V 4QQ.




                                                              2
                                                         RAK٥٥٥1955
                 Case 1:21-mc-00501-PGG Document 5-7 Filed 06/30/21 Page 4 of 6


From:          Gerrard Neil [Neil.Gerrard@dechert.c٥m]
Sent:          8/16/2.16 5:47:22 PM
To:            Nick del R٥ss٥ [ndr@vitalmanage.c٥m]
Subject:


Okay. Will ask him for details

Sent from my iPhone

On 15 Aug 2٥16, at 3:25 pm, Nick del Rosso <ndr@vitalmanage.com> wrote:

Hi Neil

Ok - following up on our last conversation regarding Stewart's findings I instructed NTI to search and recover
what may be on them; that's underway and I'm sure they'll try to analyze where the sites came from.

If Stewart can provide you the site addresses he is finding we may be able to avoid duplicating efforts. How
does he know it was set up in the UAE?

I expect we'll get initial results this week.

Travel well.

Nick del Rosso
VMS, Inc.
+1-704-533-3312

On Aug 15, 2016, at 6:47 AM, Gerrard, Neil <Neil.Gerrard@dechert.com> wrote:

Nick,

I've had another call from Stuart who confirms again that there is a website on FA. He seems to think it's been
generated from a UAE source. I've asked for details. He said he would try and get them to me. Can you
undertake a search for it?

Neil.




Neil Gerrard
Partner

Dechert LLP
+44 20 7184 7672 Direct
+44 7506 910 526 Mobile
+44 20 7184 7000 Main
dechert.com

This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or privileged. If
you are not the intended recipient, please delete the e-mail and any attachments, and notify the sender. Dechert
LLP is a limited liability partnership registered in England & Wales (Registered No. OC306029) and is
                                                  RAK٥٥٥1955
                Case 1:21-mc-00501-PGG Document 5-7 Filed 06/30/21 Page 5 of 6


authorised and regulated by the Solicitors Regulation Authority. A list of names of the members ofDechert LLP
(who are solicitors or registered foreign lawyers) is available for inspection at its registered office, 160 Queen
Victoria Street, London EC4V 4QQ.
                                                          RAK0001954
                  Case 1:21-mc-00501-PGG Document 5-7 Filed 06/30/21 Page 6 of 6



From:          Jamie Buchanan [jamie.buchanan@msn.com]
Sent:          8/16/2016 4:14:11 AM
To:            Andrew Frank [adf@karvcommunications.com]; Amir Handjani [ahandjani@gmail.com]
CC:            neil.gerrard@dechert.com
Subject:       FA



Good morning. I have been informed by Stuart last night that there is an internet site that is carrying a huge amount of
material relating to FA - I will get you the link later. I have asked Neil to have a team start reviewing the material as a matter
of urgency. At this time, I have no idea whether this relates to us or whether it is of value in respect of our ongoing dispute
with KM. More importantly, I cannot tell you whether there is anything on the site about which we should have any concern.
Clearly, it would be very interesting to know who is behind this action - Stuart tells me it is UAE based. We will speak later.
Jamie
